          Case 2:20-cv-00255-KJM-CKD Document 38 Filed 11/19/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9
                           UNITED STATES DISTRICT COURT
10
                         EASTERN DISTRICT OF CALIFORNIA
11

12   DAVID C. THACKER,             )                       Case No.: 2:20-cv-00255-KJM-CKD
                                   )
13                                 )
               Plaintiff,          )                       ORDER PARTIALLY GRANTING
14       vs.                       )                       JOINT STIPULATION TO AMEND
                                   )
15                                 )                       SCHEDULING ORDER
     AT&T CORPORATION, AND         )
16                                 )
     DIVERSIFIED CONSULTANTS INC., )
17                                 )
               Defendant.          )
18                                 )
                                   )
19

20
           Based on the joint stipulation of the parties, Plaintiff David Thacker and
21
     Defendant AT&T Mobility, LLC, and good cause appearing,
22

23
           IT IS HEREBY ORDERED that the scheduling order is amended as follows:
24         1.    Fact Discovery cut-off: continued from December 16, 2020 to April
25
     14, 2021.
26

27         2.    Designation of experts: continued from December 16, 2020 to April
28
     14, 2021.
                      [Proposed] Order Granting Joint Stipulation to Amend Scheduling Order

                                                       1
             Case 2:20-cv-00255-KJM-CKD Document 38 Filed 11/19/20 Page 2 of 3


 1
             3.    Designation of rebuttal experts: continued from December 30, 2020 to
 2
     April 28, 2021.
 3

 4           4.    Expert discovery cut-off: continued from March 1, 2021 to June 28,
 5
     2021.
 6

 7           5.    Deadline for filing dispositive motions: continued from March 5, 2021
 8
     to July 2, 2021.
 9

10
             6.    Final Pre-Trial Conference: continued from April 16, 2021 to August

11   13, 2021.
12
             7.    Jury Trial to begin: continued from April 26, 2021 to August 23,
13

14   2021.
15
             The final pretrial conference and jury trial will take place before the
16

17   assigned district judge, the Hon. Kimberly J. Mueller. The undersigned declines to
18
     set final pretrial conference and trial dates at this juncture, however. Instead, the
19
     court orders the parties to submit a Notice of Trial Readiness on one of the
20

21   following timelines:
22
             A. After resolution of any pending dispositive motions, the parties are to
23

24   submit the Notice not later than thirty (30) days after receiving the district court’s
25
     ruling(s) on the last filed dispositive motion(s); or
26

27
             B. If the parties do not intend to file dispositive motions, the parties are

28   ordered to file the Notice not later than one hundred twenty (120) days after the
                         [Proposed] Order Granting Joint Stipulation to Amend Scheduling Order

                                                          2
           Case 2:20-cv-00255-KJM-CKD Document 38 Filed 11/19/20 Page 3 of 3


 1
     close of discovery, and the notice must include statements of intent to forgo the
 2
     filing of dispositive motions.
 3

 4          In the Notice of Trial Readiness, the parties are to set forth the
 5
     appropriateness of special procedures, their estimated trial length, any request for a
 6

 7   jury, their availability for trial, and if the parties are willing to attend a settlement
 8
     conference. The Notice shall also estimate how many court days each party will
 9

10
     require to present its case, including opening statements and closing arguments.

11   The parties’ estimate shall include time necessary for jury selection, time necessary
12
     to finalize jury instructions and instruct the jury. After review of the parties’ Joint
13

14   Notice of Trial Readiness, the court will issue an order that sets forth dates for a
15
     final pretrial conference and trial.
16

17   Dated: November 18, 2020
                                                          _____________________________________
18                                                        CAROLYN K. DELANEY
                                                          UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                         [Proposed] Order Granting Joint Stipulation to Amend Scheduling Order

                                                          3
